DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 4, 7-10, 12-14, 21, 25, 27,28, 36, 40-43 are pending in this application.  Claims 2, 5, 6, 11, 15-20, 22-24, 26, 29-35, 37-39 are cancelled. Claims 3, 4, 14, 28, 36, 41, 42 are withdrawn from examination as being directed to a nonelected species. Claims 1, 7-10,12, 13, 21, 25, 27, 40 and 43 are examined in this Office Action.

Status of Rejections
The rejection of Claims 7, 8, 12, 13, 21, and claims dependent therefrom, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, regarding recitation of the term “knocking out” in place of inactivating/inactivation, is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s arguments are addressed at the end of the Office Action.


1.	The rejection of claims 1, 7-9, 12, 25, 27, 40 under 35 U.S.C. 103 as being unpatentable over Yang et al, International Immuno-pharmacology 17 (2013) 198-204 and Zhao et al., OncoTargets and Therapy 2015:8 1553-1559 and further in view of Carlsten et al, Frontiers in Immunology, 6: 1-9, June 10, 2015 is maintained and repeated below for reading convenience.

Regarding claims 1, 12, and 40, Yang teaches that NK-92 cells were genetically modified with dominant negative TGF-B type II receptor (DNTBRID) (the claimed “wherein the gene encodes a TGF-f receptor,” claim 40) and that adoptive transfer of TGF-B insensitive NK-92 cells decreased tumor proliferation, suggesting that blocking transforming growth factor-B signaling pathway in NK cells provides a novel therapeutic strategy and warrants further investigation (Abstract).

In addition, Zhao also teaches the genetically modifying NK cells to express a dominant-negative TGF-beta type II receptor. Zhao teaches that, “[T]hat blocking the TGF-B signaling pathway to modulate the tumor microenvironment can improve the antitumor activity of adoptive NK cells in vitro, thereby providing a new rationale for the treatment of breast cancer.” See Abstract, p. 1554, col. 1. In particular, Zhao teaches, “The killing activity of NK/oTAR-GET-DNTBRII cells was higher than that of NK/pTAR- GET cells in vitro (Table 3). These results indicate that blocking TGF-B signaling in NK cells opposes the inhibitory effect of TGF-B in vitro, which is insensitive to TGF-B.” See p. 1558, col. 1-2 bridging and Table 3. Zhao teaches, “Our results indicate that DNTB6RIlI plasmid transfer blocks the TGF-B signaling pathway in NK cells at the receptor level and that blocking TGF-B signaling pathways in NK cells opposes the inhibitory effect of TGF-B in vitro. Therefore, blocking the TGF-B signaling pathway enhances NK cell adoptive antitumor effects against breast cancer in vitro.” See p. 1558, Conclusion. Zhao teaches that this approach could be applied to treatment of breast cancer. Thus, as a whole, Yang and Zhao teach NK cells that have reduced/inactivated TGF-B receptor expression that can be used in treatment of various cancers.
Yang and Zhao do not specifically teach that their NK cells were modified using a specific endonuclease, or that the NK cell is a primary NK cell (claim 1); specific endonucleases (claims 7-9); that the cells have a CAR (Claims 24-25); the further expansion of the NK cell (claim 27).
However, Carlsten cures the deficiency. Regarding claim 1, Carlsten teaches that NK cells can be genetically modified, and suggest that Zinc finger, TALENs (the claimed TAL nuclease, claim 1, part b) and CRISPR could be used to produce stably transduced NK cells by gene editing the primary NK cells (the claimed primary NK cells, claim 1, part a) prior to expansion (p. 2, Box 1 and p. 4, col. 1, 42), thereby disclosing the claimed “further expanding the resulting NK cells” (claim 27). Carlsten discloses (page 6, left column) that introduction of genes that render NK cells insensitive to suppressive cytokines (thereby disclosing the claimed “knocking out a gene”; claim 1 part c) such as TGF-B has preserved their cytotoxicity (“boosting cytotoxic capacity”, Carlsten page 6, right column, lines 9-10) (claim 1,part c; claim 1, part d2), thus disclosing the claimed “knocking out of the gene results in the enhancement of NK cytolytic functions toward the target tumor cells” and the claimed “wherein the gene encodes a TGF-B receptor’ (claim 40). 
Regarding claim 7, Carlsten discloses the inactivation of gene expression (the claimed “knocking out a gene,” claim 1, parts c and d) can be performed using a TAL nuclease (page 4, second paragraph), a known endonuclease used for targeted gene integration, thereby disclosing the claimed “knocking out a gene in the primary NK cell by cleavage of the gene with the endonuclease” (claim 1, part c). Further, Carlsten teaches that TALENs could be used to genetically modify the NK cells (p. 4, col. 1)
Regarding claims 8-9, Carlsten teaches that CRISPR/Cas9 system could be used to produce stably transduced NK cells (p. 2, Box 1 and p. 4, col. 1, 42), thereby disclosing the claimed RNA-guided endonuclease (claim 8) is Cas9 (claim 9) into NK cells and the claimed “reduction or inactivation of gene expression” (claim 8).
Regarding claim 12, Carlsten discloses (page 6, left column) that introduction of genes that render NK cells insensitive to suppressive cytokines (thereby disclosing the claimed “knocking out a gene”; claim 1 part c) such as TGF-B has preserved their cytotoxicity (“boosting cytotoxic capacity’), Carlsten page 6. Carlsten therefore discloses the claimed “wherein said gene to be inactivated is one encoding for TGF-B.”
Regarding claims 25 and 27, Carlsten teaches that CARs can be introduced in NK cells (p. 2, col. 1, 1) (claim 25) by electroporation prior to expansion of the engineered NK cell (p. 4, 7D) (claim 27), thereby disclosing the claimed “introducing into the primary NK cells an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a chimeric antigen receptor (CAR) directed against at least one antigen expressed at the surface of a target tumor cells” (claim 1, part d).
It would have been obvious to the skilled artisan to utilize TAL nucleases to genetically modify NK cells, particularly because Carlsten teaches, “However, until relatively recently, the genetic manipulation of NK cells has proven to be challenging. Viral transduction, successfully used for T cells, has been associated with low levels of transgene expression and unfavorable effects on cell viability when used with NK cells.” See p. 2, col. 1, 2. Carlsten suggests that TALENs can be used to genetic modify NK cells.
Accordingly, it would have been obvious to the skilled artisan to utilize an endonuclease, such as a TALEN or the CRISPR/Cas9 system, to produce NK cells with knockedout/reduced/inactivated TGF-B receptor expression. One of skill in the art would have had a reasonable expectation of success because these nucleases have been effective in modifying many different cell types. In addition, one of skill in the art would have been motivated to utilize a nuclease because this would result in precise gene editing. This is further suggested by Carlsten who states that, “Although only moderate degrees of genome integration are currently being achieved with this technique today, the CRISPR/Cas9 system could be used to produce stably transduced NK cells by gene editing of primary NK cells prior to their ex vivo expansion.” Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


	2.	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Yang et al, International Immunopharmacology 17 (2013) 198-204, Zhao et al., OncoTargets and Therapy 2015:8 1553-1559 and Carlsten et al, Frontiers in Immunology, 6: 1-9, June 10, 2015 as applied to claims 1, 7-9, 12, 25, 27, 40 above and further in view of Godal et al, Biol Blood Marrow Transplant. 2010 May, 16(5): 612-621 is maintained and repeated below for reading convenience. 

	Yang, Zhao and Carlsten are summarized and relied upon as detailed above. They do not explicitly teach that the second gene to be inactivated is LIRI/ILT2 (claim 21).
	Godal teaches that LIR-1 is a main inhibitory receptor family that recognizes MHC class I molecules and that strategies to interrupt NKG2A and LIR-1 in combination with anti-KIR blockade hold promise for exploiting NK cell therapy in acute leukemia. Abstract. 
	Godal teaches blocking LIR-1 using a mouse mAB (p. 3, Antibody blocking experiments). Godal teaches, “Simultaneous blockade of more than one inhibitory receptor family significantly increases the frequency of alloreactive NK cells. Our study warrants clinical testing of KIR, NKG2A and LIR-1 blockade (alone and in combination) to increase the efficacy of NK cell-based therapies in the treatment of leukemia and other class I expressing malignancies.” See p. 7, last 4. Thus, Godal teaches the importance of blocking LIR-1 in combination with other inhibitory receptor family members for cancer treatment.
	Accordingly, it would have been obvious to the skilled artisan to modify the NK cells, as taught by Yang, Zhao and Carlsten, and additionally inactivate or reduce the expression of LIR-2, as taught by Godal, with a reasonable expectation of success. Although Godal teaches using an antibody to block LIR-2 expression; utilizing endonucleases such as those taught by Carlsten, would represent an improvement because one would not need to continually administer an antibody, and the endonuclease taught by Carlsten provides precise targeting of genes. 
	One of skill would have motivated to make this modification to improve cancer therapy. Yang and Zhao show that TGF-8 receptor inactivation/reduction improves therapy with different cancers; therefore, there would be a reasonable expectation that additionally reducing LIR-1 expression would result in an improved modified NK cell for cancer therapy. 

	3.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yang et al, International Immunopharmacology 17 (2013) 198-204, Zhao et al., OncoTargets and Therapy 2015:8 1553-1559; and Carlsten et al, Frontiers in Immunology, 6: 1-9, June 10, 2015, as applied to claims 1, 7-9, 12, 25, 27, 40 above, and further in view of Ran et al, Nat. Protoc., 8(1 1): 2281-2308, November 2013 is maintained and repeated below for reading convenience.

	Yang, Zhao and Carlsten are summarized and relied upon as detailed above. They do not explicitly teach that the endonuclease is encoded by an mRNA introduced into the NK cell, as required by claim 10.
	However, prior to the effective date of the instant invention, Ran teaches methods of genome engineering using the CRISPR-Cas9 system. In particular, Ran teaches that Cas9 can be introduced into cells as MRNA (p. 3, 43; p. 6, 42).
	Accordingly, it would have been obvious to the skilled artisan to introduce the Cas9 as an MRNA as taught by Ran, with a reasonable expectation of success. Carlsten teaches using the CRISPR-Cas9 system to modify NK cells, therefore it would be obvious to the skilled artisan to introduce Cas9 as taught by the protocol of Ran. One of skill would recognize that many methods of successfully using CRISPR- Cas9 existed that resulted in genome modification. Thus, it would have been obvious to one of ordinary skill to pursue known methods for introducing Cas9 into a cell.

	4. 	The rejection of claims 13 and 43 under 35 U.S.C. 103 as being unpatentable over Yang et al, International Immunopharmacology 17 (2013) 198-204, Zhao et al., OncoTargets and Therapy 2015:8 1553-1559; and Carlsten et al, Frontiers in Immunology, 6: 1-9, June 10, 2015, as applied to claims 1, 7-9, 12, 25, 27, 40 and further in view of Galetto et al (US 2013/0315884) [Galetto] and Gregory et al (USPN 8,586,526) [Gregory] is maintained and repeated below for reading convenience.

	The teachings of Yang, Zhao and Carlsten above are incorporated herein in their entirety.  Yang, Zhao and Carlsten differ from the claims in that the documents fail to disclose a TAL-nuclease to inactivate the gene encoding for TGF-8 comprising SEQ ID NO: 2-3 or that the cells are subject to a cold shock after electroporation. However, Galetto and Gregory cure the deficiency.
	Galetto discloses methods for engineering immunosuppressive resistant T cells (title). Galetto discloses TAL-nucleases precisely target a selection of key genes in T cells [0002]. Galetto discloses TALEN-nucleases have been used to stimulate gene targeting and gene modifications [0238] in T cells (Abstract). Galetto discloses TALEN can be utilized for inactivating a gene and selecting a gene in the T cell expressing a target for an immunosuppressive agent [0073]. Galetto fails to disclose inactivation of the TGF-8 receptor.
	However, it would have been obvious to one of ordinary skill to utilize a TAL- nuclease to inactivate the gene encoding the TGS-B receptor in view of the teachings of Carlsten that NK cells can be genetically modified, and suggesting that TALENs could be used to produce stably transduced NK cells by gene editing the primary NK cells prior to expansion (p. 2, Box 1 and p. 4, col. 1, 42). Carlsten discloses (page 6, left column) that introduction of genes that render NK cells insensitive to suppressive cytokines such as TGF-B has preserved their cytotoxicity. One of ordinary skill in the art would be able to construct a TAL-nuclease designed to inactivate any T cell gene having a known sequence. And Carlsten provides the motivation for a TAL construct for inactivating/knocking out the TGF-B receptor.
	Regarding claim 43, Gregory disclose (column 15, figure 17 figure legend) that after electroporation, the cells engineered with TALEN were subject to cold shock conditions (80 C) and that the cold shocked cells demonstrated gene modification levels greater than that of cells not cold shocked (ie 37 C). It would have been obvious to one of ordinary skill to cold shock the cells after electroporation in order to increase the amount of gene modification obtained, lacking evidence to the contrary.
	It would have been obvious to one of ordinary skill to inactivate the TGF-B receptor gene utilizing TAL-nuclease comprising the SEQ ID Nos: 2-3 in order to selectively inactive the TGF-B receptor gene by DNA cleavage as taught by Galetto [0073]. One of ordinary skill would have been motivated to inactivate the receptor gene in order to reduce sensitivity of NK cells to the immunosuppressive effects of TGF-B. 	

Response to Arguments

	Applicant’s arguments, filed 02/09/2022 have been considered but not found persuasive. 
	1.	Applicants argue (page 7, first full paragraph)
 Applicant's claims, as amended, recite that the knocking out of the listed gene in a primary NK cell and introducing into the primary NK cell an exogenous nucleic acid molecule comprising a nucleotide sequence encoding a Chimeric Antigen Receptor (CAR) directed against at least one antigen expressed at the surface of a target tumor cell results in the enhancement of NK cytolytic functions toward the target tumor cell in the CAR-NK cell. The Examiner has not shown where any of the references provide an expectation of success of an enhancement of NK cytolytic functions toward the target tumor cell in the CAR-NK cell. None of the cited references provide an expectation of success of an enhancement of NK cytolytic functions toward the target tumor cell in a CAR-NK cell because the prior art had worked with normal NK cells, not CAR NK cells.

	
In reply and contrary to the arguments, Yang and Zhao teach NK cells that have reduced/inactivated TGF-B receptor expression can be used in treatment of various cancers. In particular, Zhao teaches that TGF-B inhibits the killing effect of NK cells, and that blocking the TGF-B signaling pathway in NK cells opposes the inhibitory effect of TGF-B in vitro, and therefore enhances NK cell adoptive antitumor effects (p. 1558, col. 2, Conclusion).   Carlsten teaches the immune cells (NK cells) can have altered or deleted genes and further comprise a CAR (Table 2). Because the documents show enhanced NK cell adoptive antitumor effects, and that NK cells can be genetically altered to contain CARS, the documents provide the requisite reasonable expectation of success.  Contrary to arguments, Zhao explicitly teaches enhancement of cytotoxic activity (page 1558, right column “Conclusion”) : “Our results indicate that DNTB6RIlI plasmid transfer blocks the TGF-B signaling pathway in NK cells at the receptor level and that blocking TGF-B signaling pathways in NK cells opposes the inhibitory effect of TGF-B in vitro. Therefore, blocking the TGF-B signaling pathway enhances NK cell adoptive antitumor effects (the claimed “enhancement of NK cytolytic function toward the target tumor cell”) of against breast cancer in vitro” (emphasis added). Further, no claim claims any degree of enhancement or comparison to a control. 
	The teaching of Zhao, disclosing the “blocking the TGF-B signaling pathway in NK cells opposes the inhibitory effect of TGF-f in vitro, and therefore enhances NK cell adoptive antitumor effects” provides the skilled artisan a reason (the enhanced antitumor effects) to make the claimed invention. Thus, the combined teachings of Yang and Zhao would provide the skilled artisan with guidance to inactivate the TGF-B receptor to block the TGF-B signaling pathway and would result in the enhancement of NK cytolytic functions towards the target tumor cell. Carlsten teaches the immune cells (NK cells) can have altered or deleted genes and further comprise a CAR (Table 2) which improves targeting of the desired antigen.  It would have been obvious to one of ordinary skill to combine the enhanced NK cytolytic functions taught by Yang and Zhao with the improved antigen targeting of the CAR as taught by Carlsten to arrive at a method for improving therapeutic activity of an NK cell. 

	2.	Applicants argue (beginning, page 9, bottom paragraph) regarding the Declaration filed 03/30/2021:

Dr. Duchateau testified that CAR NK cells and normal NK cells are activated by very different pathways. Declaration at 717. The differences between these activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect. Id. at 718. For the same reasons, the differences between these activation pathways made it unpredictable whether knocking out the CbI-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect. Id. at 919. Because of the differences between these activation pathways, the skilled artisan would not have had any expectation that knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect. Id. at 20. Similarly, because of the differences between these activation pathways, the skilled artisan would not have had any expectation that knocking out the CbI-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect. Id. at 21.

In reply, the arguments are not persuasive.  Applicants do not, in this paragraph, state what “the effect” is, but it is considered to be the claimed “enhancement of NK cytolytic functions towards the target tumor cells: (claim 1). Applicants argue that the differences in the activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect.  
Contrary to the arguments regarding the unpredictability of effect, Yang teaches knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.  Yang teaches that NK-92 cells were genetically modified with dominant negative TGF-B type II receptor (DNTBRID) and that adoptive transfer of TGF-B insensitive NK-92 cells decreased tumor proliferation. Yang therefore explicitly discloses knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.  
It is noted that Applicants have submitted four documents with the reply to the previous Office Action.  Boissel et al (2012) discloses (Abstract) transfection of NK cells with nucleic acids encoding CARs and obtaining expression of the CAR.  Boissel discloses (Introduction) CAR molecules typically comprise an intracellular signaling domain linked to the extracellular scFv region of a monoclonal antibody that binds to a specific antigen on the tumor cell surface thereby activating cytotoxic cells independent of any inhibitory pathway, refuting Applicant’s arguments that “the differences between these activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect.”
Glienke discloses (Abstract) NK cells have been modified to express CARs (single chain Fv  linked to intracellular signaling domains) (Introduction, left column, top paragraph) as well as suicide genes and successfully express the CARs against tumor associated antigens. Further, as noted by Applicants, Glienke explicitly discloses that NK cells expressing CARs were specifically engineered to overcome the inhibition by arming the NK cells with activating receptors that override any KIR (inhibitor) effects.  
In view of the cited prior art and Applicant’s own submitted documents, successful expression has been obtained by those of skill in the art, prior to Applicant’s filing date, rendering moot Applicant’s arguments regarding unpredictability.

3.	Applicants argue (page 10, second paragraph)
The experiments in Examples 3 and 4 of the ‘946 application showed that efficient processing and inactivation with an endonuclease of the TGFB coding sequence or the Cbl-b sequence resulted in the enhancement of NK cytolytic functions toward target tumor cells. (Specification at 60.) The results found in the ‘946 application were unexpected since it was unknown whether knocking out the TGF-8 gene or knocking out the CbI-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect. It was unknown prior to these experiments whether primary NK cells that encode a Chimeric Antigen Receptor would respond to knock outs of NK regulatory proteins or be unaffected by these knock outs because of the alternative activation pathway used by CAR NK cells.

In reply, the argument is not persuasive in view of the teachings of the prior art document, Yang.  As discussed above, contrary to the arguments regarding the unpredictability of effect, Yang teaches knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.  Yang teaches that NK-92 cells were genetically modified with dominant negative TGF-B type II receptor (DNTBRID) and that adoptive transfer of TGF-B insensitive NK-92 cells decreased tumor proliferation. Yang therefore explicitly discloses knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.
Further, Boissel discloses (Introduction) CAR molecules typically comprise an intracellular signaling domain linked to the extracellular scFv region of a monoclonal antibody that binds to a specific antigen on the tumor cell surface thereby activating cytotoxic cells independent of any inhibitory pathway, thereby refuting Applicant’s arguments that “the differences between these activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect.” Glienke explicitly discloses that NK cells expressing CARs were specifically engineered to overcome the inhibition by arming the NK cells with activating receptors that override any KIR (inhibitor) effects.  

4.	Applicants argue (page 10, bottom paragraph to page 11, top paragraph) 


The experiments in the application allowed the determination that, in fact, knocking out the TGF-B gene or knocking out the CbI-B gene in primary NK cells that encode a Chimeric Antigen Receptor resulted in the enhancement of NK cytolytic functions toward target tumor cells. Based on these experiments, there is now a reasonable expectation that the inhibition pathways of CAR NK cells and normal NK cells are similarly regulated.

	In reply, no claim claims regulation of CAR NK and normal NK cell pathways.  Claim 1, however, does claim knocking out the TGFB gene (among others) results in the enhancement of NK cytolytic functions toward the target tumor cell and Yang is cited for teaching the same.

 	5.	Applicants argue (page 11, second paragraph)

Because of these deficiencies, Yang et al. and Zhao et al., alone or in combination, do not provide an expectation of success of an enhancement of NK cytolytic functions toward the target tumor cell in the CAR-NK cell when TGF-B is eliminated in the CAR-NK cell. Neither Yang et al. nor Zhao et al. used CAR NK cells. Although Zhao et al. teaches that blocking TGF-B signaling pathways in NK cells opposes the inhibitory effect of TGF-B in vitro on NK cells generally, Zhao et al. does not teach that TGF-B has any inhibitory effect on NK cytolytic functions toward the target tumor cell in a CAR-NK cell. Neither does Yang et al.


In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. Zhao teaches that, “[T]hat blocking the TGF-B signaling pathway to modulate the tumor microenvironment can improve the antitumor activity of adoptive NK cells in vitro, thereby providing a new rationale for the treatment of breast cancer.” See Abstract, p. 1554, col. 1. 
 Yang is also cited for teaching that knock out of the TGF-B gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells, thereby disclosing that blocking the TGF-B signaling pathways in NK cells enhances NK cytolytic function.  Yang teaches that NK-92 cells were genetically modified with dominant negative TGF-B type II receptor (DNTBRID) and that adoptive transfer of TGF-B insensitive NK-92 cells decreased tumor proliferation. Yang and Zhao both explicitly disclose knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.


6.	Applicants argue (page 11, second full paragraph)

Carlsten et al. does not change these expectations. Although Carlsten et al. teaches that NK cells can be genetically modified, it does not teach or suggest that TGF-B has any inhibitory effect on NK cytolytic functions toward the target tumor cell in a CAR-NK cell.

None of the other cited references change these expectations. None of them teaches or suggests that TGF-B or any of the other genes recited in Applicant’s claims, has any inhibitory effect on NK cytolytic functions toward the target tumor cell in a CAR- NK cell.

	In reply, and contrary to the arguments, Yang and Zhao are cited for teaching that TGF-B inhibits the killing effect of NK cells, and that blocking the TGF-8 signaling pathway in NK cells opposes the inhibitory effect of TGF-B in vitro, and therefore enhances NK cell adoptive antitumor effects (p. 1558, col. 2, Conclusion).  Carlsten, not Yang or Zhao, is cited for disclosing the introduction of chimeric antigen receptors (CARs) into NK cells.
	Carlsten discloses the introduction of the CAR genes are additional examples of specific genetic manipulations that can be utilized to improve the outcome of adoptive NK cell immunotherapy (page 2, left column, top paragraph).  Yang is cited for teaching that knock out of the TGF-B gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells.  Zhao teaches that TGF-B inhibits the killing effect of NK cells, and that blocking the TGF-B signaling pathway in NK cells opposes the inhibitory effect of TGF-B in vitro, and therefore enhances NK cell adoptive antitumor effects (p. 1558, col. 2, Conclusion).
Further, Boissel discloses (Introduction) CAR molecules typically comprise an intracellular signaling domain linked to the extracellular scFv region of a monoclonal antibody that binds to a specific antigen on the tumor cell surface thereby activating cytotoxic cells independent of any inhibitory pathway, thereby refuting Applicant’s arguments that “the differences between these activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect.” Glienke explicitly discloses that NK cells expressing CARs were specifically engineered to overcome the inhibition by arming the NK cells with activating receptors that override any KIR (inhibitor) effects.  

	7.	Applicants argue (page11, bottom paragraph) 
 
In order to make a prima facie case of obviousness, the Examiner must show that the skilled artisan had a reason to make the claimed invention and a reasonable expectation of success in doing so. See, e.g, PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The Examiner has not made such a showing. That is, the Examiner has provided no showing that there would have been an expectation of success in CAR NK cells, as recited in Applicant’s pending claims. Accordingly, Applicant respectfully requests withdrawal of the rejections.

In reply and contrary to the arguments, Yang teaches that NK-92 cells were genetically modified with dominant negative TGF-B type II receptor (DNTBRID) and that adoptive transfer of TGF-B insensitive NK-92 cells decreased tumor proliferation. Yang therefore explicitly discloses knocking out the TGFB gene in primary NK cells resulted in an enhancement of the NK cytolytic function toward the target tumor cells. Carlsten discloses (page 5, left column, second paragraph) NK cells can be successfully modified with a CAR to provide NK cells with an extracellular specificity of an antibody.  
Further, Boissel discloses (Introduction) CAR molecules typically comprise an intracellular signaling domain linked to the extracellular scFv region of a monoclonal antibody that binds to a specific antigen on the tumor cell surface thereby activating cytotoxic cells independent of any inhibitory pathway, thereby refuting Applicant’s arguments that “the differences between these activation pathways made it unpredictable whether knocking out the TGF-B gene in primary NK cells that encode a Chimeric Antigen Receptor would have any effect.” Glienke explicitly discloses that NK cells expressing CARs were specifically engineered to overcome the inhibition by arming the NK cells with activating receptors that override any KIR (inhibitor) effects.   
It would have been obvious to one of ordinary skill to modify the NK cells of Yang and Zhao (having been genetically modified with a dominant negative TGF-B receptor) by transfecting a nucleic acid molecule encoding a CAR as suggested by Carlsten in view of the teachings of Carlsten that the introduction of the CAR genes are genetic manipulations that can be utilized to improve the outcome of adoptive NK cell immunotherapy (page 2, left column, top paragraph) and the teachings of Yang and Zhao that NK cells genetically modified with dominant negative TGF-B type II receptor (DNTBRID) (TGF-B insensitive NK-92 cells) decreased tumor proliferation.
One of ordinary skill would have had a reasonable expectation of success in improving therapeutic activity of an NK cell expressing a chimeric antigen receptor (CAR) and having the TGFB gene knocked out in view of the teaching of Carlsten disclosing (page 5, left column, second paragraph) NK cells can be successfully modified with a CAR to provide NK cells with an extracellular specificity of an antibody and Yang/Zhao disclosing that NK-92 cells genetically modified with dominant negative TGF-B type II receptor (DNTBRID) successfully decreased tumor proliferation.
One of ordinary skill would have been motivated to combine the targeting specificity of the CAR (Carlsten) with the decreased tumor proliferation caused by genetically modified NK cells with dominant negative TGF-B type II receptor (DNTBRID) (TGF-B insensitive NK-92 cells) (Yang/Zhao) in order to optimize therapeutic methods and improve patient outcome. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632